PER CURIAM.
This appeal is from the decision of the Trademark Trial and Appeal Board, abstracted at 167 USPQ 699 (1970), dismissing appellant’s oppositions to appellee’s applications to register GOLD CRYSTAL for cosmetic preparations,1 FIRE CRYSTAL for cosmetic preparations,2 and OCEAN CRYSTAL for cosmetic preparations.3 Appellant relied on its prior registrations4 of trademarks including the word CRYSTAL for ladies’ and misses’ dresses, dress ensembles, coats, suits, blouses, skirts, men’s wear, fabrics, piece goods, and the like, and alleged likelihood of confusion.
In view of the similarity of the issues joined by the parties in these three oppositions, the three proceedings were consolidated and moved to final hearing before the board on the same record. The board dismissed all three oppositions in one decision. The board found that in its opinion the sale of cosmetic preparations and wearing apparel under the marks here involved is not reasonably likely to cause confusion in trade as to the origin of the goods. The board found that while opposer’s name and mark DAVID CRYSTAL and the CRYSTAL marks derived therefrom have become distinctive in the apparel field, it does not follow therefrom that the distinctiveness of the CRYSTAL marks extends into the cosmetic and toiletries field. We agree.
Having considered the decision of the board, all of the arguments presented by the parties, and the record before us, we affirm.
Affirmed.

. Application No. 292,722 filed March 7, 1968.


. Application No. 292,724 filed March 7, 1968.


. Application No. 292,725 filed March 7, 1968.


. Reg. No. 404,730 Dec. 21, 1943
Reg. No. 535,038 Dec. 19, 1950
Reg. No. 556,557 Mar. 25, 1952
Reg. No. 645,442 May 14, 1957
Reg. No. 649,785 Aug. 6, 1957
Reg. No. 650,556 Aug. 20, 1957
Reg. No. 658,088 Feb. 4, 1958
Reg. No. 706,704 Nov. 1, 1960
Reg. No. 726,035 Jan. 2, 1962
Reg. No. 756,133 Sept. 3, 1963
Reg. No. 760,386 Nov. 19, 1963
Reg. No. 764,347 Feb. 4, 1964
Reg. No. 841,287 Dec. 26, 1967